IN THE UNITED STATES DISTRICT COURT FOR THE EASTERN
DISTRICT OF TENNESSEE, AT GREENEVILLE:

CHRISTINE BEARDEN; DAVID
BEARDEN; TERI COOK;

CAROLYN GIBBONS; ELMER DARRELL
GREER; LADONNA F, GREER; MARK
HUTCHINS; KEVIN MITCHELL; JAMIE
STRANGE PIERSON and CRYSTAL GAIL
REGAN

Plaintiffs

VERSUS CASE NO.:

BALLAD HEALTH; MEDICAL
EDUCATION ASSISTANCE
CORPORATION, d/b/a EAST
TENNESSEE PHYSICIANS AND
ASSOCIATES and d/b/a UNIVERSITY
PHYSICIANS PRACTICE GROUP,
and the following individuals, who are
sued only in their individual capacities as
members of the Board of Directors

of Ballad Health and/or Medical
Education Assistance Corporation:
BARBARA ALLEN, JULIE BENNETT,
DAVID GOLDEN, DAVID LESTER,
ALAN LEVINE, DAVID MAY, SCOTT
NISWONGER, BRIAN NOLAND,
GARY PEACOCK, DOUG SPRINGER,
and KEITH WILSON

Defendants

COMPLAINT FOR INJUNCTIVE, DECLARATORY AND AFFIRMATIVE RELIEF

|. This case arises under the following Federal statutes and Rules of Civil Procedure: 15 USC
§19, 15 USC § 26, 28 USC §§ 2201 and 2202, FRCP 57 and FRCP 65.

2. All plaintiffs herein are citizens and residents of Sullivan County, Tennessee, except that
plaintiffs, Elmer Darrell Greer and Ladonna F. Greer, are citizens and residents of Washington County,

Tennessee.

Case 2:19-cv-00055-CLC-CHS Document1 Filed 04/12/19 Pagelof7 PagelID#:1
All plaintiffs aver that they have standing to bring this litigation, in that (a) each has or will
sustain injury as a direct and proximate result of the acts to be hereinafter set forth, unless the relief
prayed for is granted; (b) the injuries to be described, and the remedies sought, are directly and
proximately caused by an improper and unlawful interlocking directorate to be more particularly
described herein; (c) a favorable decision by this Honorable Court would certainly redress the injury, and
(d) although the effect of the behavior to be described herein is of a region-wide nature, it may certainly
be said that each of the plaintiffs are directly affected by the illegal, improper acts to be alleged, and,
therefore, are seeking their own remedies, and not any remedies for any third parties.

3. Defendant, Ballad Health, is a Tennessee corporation formed in 2015 with situs and principal
place of business at 400 North State of Franklin Road, Johnson City, Washington County, Tennessee,
37604. This defendant-corporation may be served with process by serving Mr. Timothy Belisle, its
registered agent for service of process at the above address. Mr. Belisle is a member of the Bar of this
State and, upon information and belief, of this Court.

4, Defendant, Medical Education Assistance Corporation, d/b/a ETSU Physicians and Associates,
and also d/b/a University Physicians Practice Group, is a Tennessee corporation formed in 1978 with situs
and principal place of business situate at 222 East Main Street, Johnson City, Washington County,
Tennessee 37601. This defendant is a captive corporate unit of East Tennessee State University. This
defendant-corporation may be served with process by serving Mr. Russell Lewis, its registered agent for
service of process, at the above address. This defendant shall hereinafter be referred to as “ETSU
Physicians.”

5. As stated in the caption, the remainder of the defendants, all individuals, are sued only in their
capacities as Directors or Trustees of their co-defendants, Ballad Health and/or ETSU Physicians or
ETSU Physicians’ governing body and corporate parent, East Tennessee State University. Their
citizenship and residency is outlined as follows:

Defendant Allen is, upon information and belief, a citizen and resident of Washington County,

Tennessee.

Case 2:19-cv-00055-CLC-CHS Document1 Filed 04/12/19 Page 2of7 PagelD#: 2
Defendant Bennett is, upon information and belief, a citizen and resident of Sullivan County,
Tennessee.

Defendant Golden is a citizen and resident of Sullivan County, Tennessee.

Defendant Lester is a citizen and resident of the independent city of Bristol, Virginia.

Defendant Levine is a citizen and resident of Washington County, Tennessee.

Defendant May is, upon information and belief, a citizen and resident of Carter County,
Tennessee.

Defendant Niswonger is a citizen and resident of Greene County, Tennessee

Defendant Noland is a citizen and resident of Washington County, Tennessee.

Defendant Peacock is a citizen and resident of either Smyth or Washington County, Virginia.

Defendant Springer is, upon information and belief, a citizen and resident of Sullivan County,
Tennessee.

Defendant Wilson is a citizen and resident of Scott County, Virginia.

Plaintiffs aver that the three (3) non-Tennessee-resident individual defendants listed above, and
any other individual defendant whose residence may be shown to be outside this division of this Judicial
District, nonetheless have freely and voluntarily submitted themselves to the jurisdiction of this Court by
becoming a director of one or both of the corporate defendants whose citizenship and residence in this
division of this Judicial District is undisputed. Therefore, these individual out-of-state defendants have
sufficient ties with this division of this Judicial District for it to take personal and subject-matter
jurisdiction over these individuals.

6. Plaintiffs aver that on or about January 31, 2018, certain health care organizations that provide
medical and allied health services to a primary service area comprised of multiple counties in northeast
Tennessee and southwest Virginia, and which also solicit patients from the states of North Carolina and
West Virginia, and the commonwealth of Kentucky, came under one “umbrella”, so to speak, when the
merger of Mountain States Health Alliance and Wellmont Health Systems was allowed by the Tennessee
Department of Health under the terms of a Certificate of Public Advantage (hereinafter, “COPA”) issued

3

Case 2:19-cv-00055-CLC-CHS Document1 Filed 04/12/19 Page 3of7 PagelD #: 3
under the authority granted by TCA §68-11-1301, et seq. As a result of this merger, Defendant, Ballad,
became the dominant economic entity in the relevant geographic market for health-related services. A
copy of the COPA is attached as Exhibit A.

7. Plaintiffs aver that any state action immunity afforded by a COPA must be strictly construed
because, in general, state action immunity is disfavored and available only under narrow and precise
circumstances. See North Carolina State Board of Dental Examiners v. Federal Trade Commission,
135 S. Ct. 1101, 1114-17 (2015); FTC v. Phoebe Putney Health System, Inc., 133 S. Ct. 1003, 1010
(2013) (citing FTC vy. Ticor Title Ins. Co., 504 U.S. 621, 636 (“But given the antitrust laws' values of
free enterprise and economic competition, ‘state-action immunity is disfavored’”).

8. Plaintiffs aver that the Ballad COPA does not provide for active state supervision of the
composition of the Ballad Board of Directors with respect to conflicts of interest such as those prohibited
by 15 USC §19 and, therefore, the COPA cannot offer immunity from the prohibition against interlocking
directorates set forth in 15 USC §19.

9. Plaintiffs aver that all corporate defendants in this matter are and have been (via Ballad’s pre-
merger predecessor entities) economic competitors in the provision of medical and allied health services
and in the employment of medical professionals. To assist the Court in appreciating the relevant volumes
of the competitive healthcare market affected by the challenged interlocking directorates, plaintiffs attach
hereto and incorporate herewith as Collective Exhibit B to this Complaint the most recently available
(year 2016, filed in 2017) IRS Form 990s of defendant ETSU Physicians, and of the two predecessors of
defendant Ballad, namely Mountain States Health Alliance and Wellmont Health System. Plaintiffs invite
the court’s attention to Part I, line 9 “program service revenues” of each defendant for figures as to
volume of commerce in health-related services. The reported program service revenues of ETSU
physicians were $42,541,892.00. The combined program service revenues reported for Ballad’s
predecessors were $1,379,466,833.00.

10. Plaintiffs aver, most respectfully, that the individual defendants, Noland, Niswonger, and
Golden, have conflicts that prohibit their serving on the Board of Directors of their co-defendant, Ballad

4

Case 2:19-cv-00055-CLC-CHS Document1 Filed 04/12/19 Page 4of7 PagelD#: 4
Health, pursuant to 15 USC §19. Defendant, Niswonger, is a member of the Board of Trustees of East
Tennessee State University, as is defendant, Golden. In the extreme, as Trustees of East Tennessee State
University, Niswonger and Golden have the authority, in conjunction with their fellow trustees, to
dissolve the defendant, ETSU Physicians, and thus completely stifle its status as a market competitor with
Ballad. Furthermore, the current COPA provides that defendant, Noland, in his specific capacity as
President of East Tennessee State University, serve on defendant, Ballad’s, Board of Directors. However,
the COPA is silent as to Noland’s separate status under the corporate bylaws of defendant and Ballad
competitor, ETSU Physicians, which bylaws also prescribe that Noland serve as a member of its Board of
Directors.

11. Plaintiffs aver that these interlocking governance relationships, ipso facto, present a classic
conflict of interest, particularly when Ballad’s own published Code of Ethics at §§ 5.1 and 5.5—at least in
a prima facie sense—prohibits these three distinguished gentlemen from serving two masters. Most
respectfully, it appears as if there is a conflict regarding the fiduciary duties, or, at the very least, quasi-
fiduciary duties, of all three interlocking directors in the situation sub judice.

12. Plaintiffs incorporate Paragraphs | through 11, supra, of the premises to this Complaint, and
aver that not only they, but the general public in the multi-state service area of both of the corporate
defendants, have an interest in seeing that an improper, illegal, interlocking Board of Directors does not
govern the regions’ dominant health care entity.

13. Plaintiffs incorporate Paragraphs | through 12, supra, of the premises to this Complaint, and
aver that because the COPA provides no active state supervision of the composition of defendant,
Ballad’s, Board of Directors, and because, based on information and belief, the complex corporate
structures of the corporate defendants include multiple additional captive entities, both non-profit and for-
profit, there is reasonable basis for concern that more such prohibited interlocking directorates exist.
Discovery is necessary to address the cognizable danger of both additional and recurrent violations of 15

USC §19.

Case 2:19-cv-00055-CLC-CHS Document1 Filed 04/12/19 Page5of7 PagelID#:5
14. Plaintiffs incorporate Paragraphs | through 13, supra, of the premises to this Complaint, and
aver that they are entitled to such relief as is afforded under Section 16 of the Clayton Anti-Trust Act,
(15 USC § 26).

It is respectfully shown to the Court in support of the alleged violation of 15 USC §19 that (1)
the two entity-defendants herein are not banks; (2) the two entity-defendants herein are engaged in
commerce; (3) notwithstanding the Ballad COPA, elimination of competition between the two entity
defendants would violate anti-trust laws because defendant, ETSU Physicians, is not regulated at all by
the Ballad COPA, and because the composition of the Ballad Board of Directors is not subject to active
state supervision under the COPA; (4) that each of the entity corporations, upon information and belief,
have adjusted capital (if not surplus and profits, as both corporations are, supposedly, non-profit,
according to their charters) of over $10,000,000.00, plus the adjustments due to increases in the GNP as
prescribed by the statute; (5) that the competitive sales of each corporation is $1,000,000.00 or over plus
the adjustments due to increases in the GNP as prescribed by the statute; (6) that the competitive sales of
either corporation are 2% or more of that entity’s total sales; or (7) that the competitive sales of each
corporation are 4% or more of that entity’s total sales; and (8) the three individual defendants named
above as interlocking directors have served on the Board of Directors of defendant Ballad for more than
one (1) year, during which time all of the conditions above existed.

Therefore, plaintiffs aver that, prima facie, an interlocking directorate exists, and is prohibited
pursuant to the dictates of 15 USC § 19, Accordingly, plaintiffs are entitled to (a) declaratory relief in the
form of a finding that the Ballad COPA does not provide active state supervision of interlocking
directorships among Ballad’s board members or other exemption from the requirements of 15 USC § 19;
(b) injunctive relief inhibiting and restraining the three (3) known interlocking directors and such others
as may be revealed in discovery from serving simultaneously on the Boards of competing entities; (c) an
order compelling reconstitution of the Ballad Board of Directors in compliance with 15 USC §19, and (d)
such other relief as the enforcement mechanism of said act which allows lawsuits by private individuals
(15 USC § 26) may allow, including the costs of this case, and reasonable attorney’s fees.

6

Case 2:19-cv-00055-CLC-CHS Document1 Filed 04/12/19 Page 6of7 PagelD #: 6
PREMISES CONSIDERED, PLAINTIFFS, THEREFORE, PRAY:

1. That proper process issue and be served upon the defendants, requiring them to appear and
answer this Complaint, but their oaths to their respective answers be, hereby, expressly waived.

2. That, upon the hearing on the merits, the Court, under the power granted to enforce
individual’s rights under 15 USC § 26, (a) enjoin the defendants from any interlocking directorates, (b)
reconstitute one or both defendants’ Boards of Directors, and (c) declare that the Ballad COPA, as
presently worded, does not provide adequate state supervision of interlocking directorates, among Ballad
board members, and that it does not provide other allowable exemptions from the Federal proscriptions
against interlocking directorates, thus, in essence, declaring that the aforesaid COPA does not satisfy the
state action immunity doctrine, all pursuant to 15 USC § 19, 28 USC §§ 2201 and 2201, FRCP 57 and
FRCP 65.

3. That plaintiffs be awarded such other, further and general relief to which they may be entitled,
including the costs of this case and reasonable attorney’s fees, as allowed by 15 USC § 26.

THIS IS THE FIRST APPLICATION FOR EXTRAORDINARY PROCESS IN THIS
CASE. NO OTHER COURT OR TRIBUNAL HAS REFUSED TO GRANT SUCH

EXTRAORDINARY RELIEF.

    

  

v

  

 

Ay ay —~ a se
“Francis X. Santorg, J, BPRWO\ 1315
Of Counsel for Plaintiffs
SANTORE AND SANTORE fy )
Attorneys at Law =

P.O, Box 113
Greeneville, TN 37744-0113
423-639-3511

franksantore(@comeast.net

 

Attorneys for Plaintiffs

7

Case 2:19-cv-00055-CLC-CHS Document1 Filed 04/12/19 Page 7of 7 PagelD#: 7
